Investrmant

JSREDA Capital

Entity Provides Global Wealth Management Expertise

United Stzetes Regional Economic Development
Authority (“SREDA”) etrives to help its cliente
build Wealth Without Borders”, The company’s
investment oenking and Ananclal services
entity, USREDA Cepital, provides  alection
Of New investment sutiovs designed to do just
that. USREDA Capital ic headquartered in the
United States, and inainieing 4 sivong focus on,
Asian markets. ‘The company will offer services
in wealth management, investment banking,
b rokerage accounts and investment-based

immigration,

“USREDA is proud to add USREDA Capital
to our esieemisd fanuily of corapanies” said
David Matthews, COO of USHEDA, “We are an
organization that underetands the unique needs
of immigrant investors, and we recognized 4.
heed within cur niche clientcie for paortiolia
diversificatisn, As 2 result, we are pleased te
Offer the world cisss invesiznent and wealth

anagemen! solutions provided ty USREDA
capital”

l
USREDA Capital is managed by investment
banking veteran Craig Boden, who provides

more than 26 years of expertise in private equity

CAPITAL

ve

VWAWWUSREDACAPRCOM

Investing, mergers and acquisitions, venture
capital, wealth management, investment
advisory and investment immigration, Mer.
Boden holde BINRA lraneze: series 4, 63, 24
and. 73, and provides Well Street, investment
banking, and capital reise experience’ to the
USREDA Capital leadership teams. The company
seeks to build capital by concentrating on mniddile
market companies, which are underserved by

the larger tiered investment banks,

USREDA Captial aime to mect each of its
clients’ individual inveetraent needs through
individualized colutions. Thie requires a private
consultation, focused on meeting with and
speaking to cliente about their risk parameters
and overall investment goale. USRELIA, Capital
then provides cliente with a detailed wortfolic
of options tailored io their particular objectives.
Crating « customised and diverse inveatrnent
porifclio required experience and expertise —
ewe things provided in sbundance by USREDA

Capitals wealth managers,

Given USREDA Capitels extensive goal
institutions! aud individual networks, the

Company ie uniquely positioned io provide

access fo the necessary capital and the advice
requitea to bring each case is 2 successful
cenchisioa. USREDA Capital utilizes a global
aeiworx to locate end vet the most secure
compaities for their clients’ zicbal investments.
A. proactive aperoach to inyesiment strategy
ailows the Company ic provide clients with the

portfolis te reach their goals,

For more information about USREDA Capital
and iis invesunent banking and wealth
management services, pleace visit

wwe TShEDACAP com,

United States

Corporate Headquarters
197 South Bederal Highway
Suite 200

oca Reton, BL 33432

+1 361.890.7977

Dong Kowg

Sai
ag

2 Queens Road
Central, Heng Kong
+252.2126.9875

Evceil: craig. boden@usredecapital.com

USREDA Capital | 15

 
 

 

   

Case 1:19-cv-24138-DPG Document 44-6 Entered on FLSD Docket 12/02/2019 Page 2 of 7

  
    
       
  

 

 

 

   

The new G
new food ;
winning,
appeared c
C : floor resta’
apturing the Miami Beach Mystiquetss
a fresh, Mi
The Greystone Hotel Oifere an Outstanding E2-5 investment Qoportunity for O iINVESICES vibe. The r
—— space provi
——— and will bi
a eS ts
—_——
=

mao <—Miaa

——
el
ne

ates

 

—_
ane
7

us

   
   

vrovided one of the

       
  
 
  
    

Miami Beach ac 2 blocks fr

USD

 

    
  
 
 
 

      

arabrackounded cor

eval « Grikes Seay ai pe 4 ‘ 3
and witeraant culhre. Muar it art axicl cul

atremars of the pe

  

 

48 frlowie a8

as it

 

Yorthole wine
of logy

alu res trom

THOM, and ui

 

the utmost In both lei

 

sulture.

 
   
   

  

ne new Greysione Hote: will alse festure thres

new food and beverage veaies from

    
   
  
  
  
  
  
   
    
    
   
  
   
   
    
   
  
 
   

inning, James Beard-nomite

appeared on Bravo's “Tox Chef”.
floor restaurant and lownge will pay homage

rr Gy a) 3 =~ . eet
fo the timeless flavore carved in Florida with

  

a fresh, Mediterranean twist and an energetic

  

vibe, The rooftep eclaziur ber, pool and event
Space provides the perfect lecation to mawind,
and will be a haven for beautiful peomle ana

events.

inally, the basement eveairesey yar ie elated
) become one of the areas roost exciting

mtertainment verdes, atul features 3

  

Ophisticated mizolegy ber and a rotation of
enowned DJs. in all. the Greystone Hotels

peraded dining and icigare options are
esigned with todays discerning cient in
mind, and will rival the offerings of any leading

boutique hotel.

mplete ove

fit

de 97 larish ;
tacks, Pipe TZ

 

a
ua

nt Porthole windows, smakest:
ve display of loci
: features from ships
teats fo experieng
orien ipo Tat

nit

 

“nal Finials and flag poles are Hike radio towers end antennas

: other

Oo.

“We are very excited sbout the development of
‘VFige

 

ihe Greystone Hotei” said Mitch Garre

 

President of Development for the developer and.
owner, VOS Hospitality. “The project embodies

the suthenti ach, fram its

  
  

exciting artistic ama oul fmences te the

vivid excitement that the Food aicl Beverage

venues will create”

“The Project provides a complete
overhaul renovation, and will
result in a state of the art,
luxurious, boutique hotel”

 
 

wes the critical

“Ihe overall proiect incorpo:

 

components of contempa tary

 

 

luxurious amenities, with a perexoier

 

and built in

4138-DPG Document 44-6 Entered on FLSD Docket 12/02/2019 Page 3 of 7

location, strong dercand drivers, and

ayperienced operations to detiver one of the

 

opportunities in the market

ivi Garrett actes that the Greystone Hotel

 

é host of benefits that nelp to

ject oilers
rake

eiten outstanding E2-5 offering. Lecated

 

acres the street froza the beach, just two blocks
from the Mismi Beach Convention Center
wnt), walking alstance from the Lincom Road

, the central Iscaticn of the

 

‘one Hotel makes it ¢ dleetination for the

 
 

+

yiilion overin i tourists who fcck

 

to Mierai every year.’ The Sroject tas aise

ained the support of the lecal community and

 

key organizations

Prescrvation League end the Miami Beach
Zoning & Planning Board.

The Oreystone F Hote!

eless beauty, ori
1932 by Tarr
Hohauser, is located at wane Salling Avenue in
Miami Beach, Fiorida.

te nec
st Henry

  
 
  
  
  
  
  
 
  

Tae Grevstons Hotel | 21

 

 
 

aaa Se ee

Sn

 

 

Case 1:19-cv-24138-DPG Document 44-6

The market in Miami Beacn is ripe for the
additional hospitality and leisure options.? The
Project's robust job creation assessment provides
peace of mind for potential EB-5 investors, and
estimates that the Greystone Hotel will create
at least 730 new permanent jobs. This results in
a buffer of 290 jobs above and beyond what is
required by USCIS, and makes for a very safe

investment.

rie-5 Opportunity

The Project's financial strength also make
for a secure EB-5 investment. The Greystone
Hotel EB-5 loan makes up 34.9% of the total
project cost, and is protected by substantial
equity investment from ownership. This allows
the project to have a low amount of debt
as a percentage of the total deal cost. With
substantial interest from both institutional
and private equity groups, the Greystone Hoiel
redevelopment project provides an easy exit

strategy through refinance or property sale.

In addition, the Greystone Hotel project
is headed up by a highly experienced

development team with over 30 years of

1. Miami-Dade County Sees Record Tourism in 2012. Hannah Sampson, Miami Herald, March 5, 2013.

nespiiality management and ownership. VOS
Hespiiality, tee hurry and boutique division of
Trans inns Management has become a leader in
historic restoration to create unique hospitality
experiences thai are authentically inspired by
iccation, art and community. The Company
is noted for their focus on job creaticn and
unique hespitality concepts. VCS Hosniiality’s
past success in adding value, optimizing
revenue, and maximizing operating efficiency
to acclaimed projects helps make the Greystone
redevelopment a secure offering for potential

investors.

Adding to the Project's security, the Greystone
Hotei EB-5 opportunity is managed in part
by two experienced EB-5 solutions providers.
United EB-5, a global concuit for EB-5
investment, has parinered with South Atlaniic
Regional Center (“SARC”) to provide the
knowledge and expertise that investors can
count on. SARC is a leading Regicnal Center
and processor of investment-based immigration
(EB-5) headquarted in Palm Beach County,
Florida. The Company's dynamic apprceach
and a portfolio of safe and exclusive projects

have set it apart in the EB-5 marketplace. With

2. Greater Miami Convention and Visitors Bureau, Greater Miami Cccupancy & ADB 2014.

22 | WWET

Mt
Entered on FLSD Docket 12/02/2019 Page 4 of 7

aver 60 years of ccilective business and proj:
management expertise, significant internation
experience, and a successful history of worki,
with clients from around the world, SARC a
its business partners are poised to make i)
Gireys:one Hotel a successful and exciting EH

coperimnity.

Tne Greystone Hotei Project is an ovtstandi,
EB-5 offering because of its premier locatic
robust community support, stellar managemy
team, and ample job creaticn. Potent
invesicrs can feel at ease in partnering with:
experiencec and successful team of develop:
to rejuvenate an iconic hete: in Miami Bea
Tn doing se, they have the potential to creat
better future fer themselves and their famil
through the United States’ well established EZ

program. Time is of the essence, however,

Miami Beach has attracted en immense inf
of investor interest anc crly a limited number

EB-5 investors will be approved for the proje
Contact SARC or United EB-5 todey fer m
information on how you can take advantage

this unique EB-5 opportunity.

 

Jodo

The Gre
will proc
66% mi:
requirec

 
38-DPG Document 44-6 Entered on FLSD Docket 12/02/2019 Page 5 of 7

The EB-5 loan
epresents 34.9% of
he total project cost.

TS EMA

ind projec
ternation
of worki
SARC an
) make th
iting EB-

ovtstandin
ier locatiol
nanagemel
1. Potenti
ring with 4
& develope -
liami Bead Joo Cou nt

alio create The Greystons blotel rroject
heir famili, will produce an estimated
iblished EB- 66% move ioss then in
“however, )  Mequired by the LISCIS.
mense influ

ed number

w the projet

day for mo

: advantage

avis

rUSCIS = Provided by Project

The Greveloet Hotel | 33

 

 
 

 

Case 1:19-cv-24138-DPG Document 44-6 Entered on FLSD Docket 12/02/2019 Page 6 of 7

  

| Feature

Meet USREDA

Joseph J. Walsh nS RE DA

PRESIDENT/CEO
USREDA « SARC « J)W Consultancy

    

 

 
  
  
  
   
  
    
  
   
    

 

arin

 

Isseph |. Welsh was Dor:

 

  

tayrte; ig cars “ire oo er oe | i i yj
Startec| hie sey inn Marketing 2 founded and served as President and CEO of

 
 

otly managed several

 
    

 
 

‘

morrrearic ard jew. Bie axceerieice Hea
© comupacies and. iaw, His experience extends mot only inthe

  
     
  
   
 

icacies of Exconnge laws. ih of knowled ge and expertise io USIEDA, Soiith Atlantic

 

TiS: Hiei

 

whence Lo tee

 

ic Development Aut BE-5 ct and wealth

  
  

 

cd Tvesiors v

 
 
  
  

in
RE EDA li

 

through hichly indivic

   

 

United States

 

         
  

pe | OB a an ho eisee
Bederel Highway Suite 200 Suite 7902, 79/E, The Center Tovrere
9 Onee’s Rozel 3 Melrose Boulevard, Melrose Arch
a seen .
iLentral Hang: ¥ ong

 

 

 

Telephone: +852 21869276

da

 

 

 

 
   
 

se 1:19-cv-24138-DPG Document 44-6 Entered on FLSD Docket 12/02/2019 Page 7 of 7

Investment

Grenada Update

#449 USREDA Announces the First Petitioner Applicant Approved for
Citizenship Under the Grenada Citizenship by Investment Program

 

August 2014 aaw the

   
  

approved wneer th

 

= —
— GRENADA

. ae cor peo Amy
Authority CUSREDA}, 38 4

ited States

 

progres

 

   

Devels = a tat ~

a

 

a

overt

g agent winder

  
 

Secii

Investraent Act, wes thers to guide the client.

ic moowmient.

  

   

“TIER na Ca :
that provide
ana the
president s
Grenada

 

onecrar
pregranm

   
  
  
 
    
 

 

the economic davelopmment

 

4 so. pro wiles

 

  
  

; toteak ss ar:
(“1 sosigt the BR i chin jobel processor Oo:
4 t asia th SRR ‘ i
weit *
, on (EBS), The
~~ business experts,
Grensdian a
| on specialist
L ne Usp (pls immigration sp
IAA with LSE oY alse
| fs i 3 services to clients
or wermment fees) inte 2 servi ients
36 investa

to Sead

 

   
   

 

inimectia

 

ip recelve

    
  

with onaergine

ee 1 Pt cyeyy TF
im Hey sroweh

 

fh wet ee
EO » DOUMISIT

sector
ry TD ARE
ry pica

        
 

AF) ith

ape We

 

Apo val for it

 

thiee month. Throvgn thie program, ¥ i is still in Ms infan arudh 5

   

ere the chance ti ec in the ecomot

 

inves!

 

DE GOD IVE ASME, Btn WWE BING)

 
 

rarw, (Grenade.corn.co oF

of Grenada Bund, visit

 

devetor OG REL. ‘ot

= the www USREDA.cam.

 

Ligdate | 79 |

 

 

 

 
